Citation Nr: 1520755	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for unstable angina with coronary artery disease (CAD) status post stent placement, to include as secondary to a bilateral knee and left ankle condition.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for right ankle strain, to include as secondary to a bilateral knee and left ankle condition.

4. Entitlement to an initial disability rating higher than 10 percent for patellofemoral pain syndrome with degenerative arthritis, right knee.

5. Entitlement to an initial disability rating higher than 10 percent for patellofemoral pain syndrome, left knee.

6. Entitlement to an initial disability rating higher than 10 percent for chronic left ankle strain.

7. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2002, from October 2006 to March 2008, and from May 2010 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of higher ratings for left and right knee disabilities and PTSD and service connection for a heart condition and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a March 2015 statement prior to the promulgation of a decision on appeal, the Veteran, through his attorney, requested the withdrawal of the claims for service connection for bilateral hearing loss and an increased disability rating for a left ankle condition.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the issues of service connection for bilateral hearing loss and an increased disability rating for a left ankle condition have been met. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.

The Veteran, through his attorney, requested the withdrawal of his claims for service connection for bilateral hearing loss and an increased disability rating for a left ankle condition. See March 2015 Correspondence. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the aforementioned claims and they are therefore dismissed.



ORDER

The issue of service connection for bilateral hearing loss is dismissed.

The issue of entitlement to an increased disability rating for a left ankle condition is dismissed.


REMAND

New VA examinations are needed to determine whether a heart condition and right ankle condition relate to service, and the severity of the Veteran's service-connected right and left knee disabilities and PTSD. Further information is also needed regarding the Veteran's assertion that his heart condition is due to in-service radiation exposure.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a DETAILED statement of the times, places, and all circumstances of his alleged exposure to radiation. The Veteran may submit any other evidence to SUBSTANTIATE THE ELEMENT OF IN-SERVICE EXPOSURE TO RADIATION.

2. After receipt of the Veteran's response, determine if investigation AS TO THE QUESTION OF RADIATION EXPOSURE is warranted and conduct all research with all appropriate U.S. Government agencies - the Veteran's military occupational code was 46150 - Munition Systems Specialist. If and only if such investigation is appropriate, conduct such investigation.

3. Request that the Veteran identify any relevant private medical records (PMRs) and/or non-medical evidence that is not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

4. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

5. After the passage of a reasonable amount of time or upon the Veteran's response, schedule an orthopedic examination with an opinion as to whether the Veteran's right ankle strain relates to military service, to include due to his service-connected bilateral knee and left ankle condition. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's right ankle strain was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected right and left knee disability and/or chronic left ankle strain or if it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2013 VA Heart Conditions Examination Addendum, noting the Veteran's bilateral knee disability and chronic left ankle sprain do not alter his gait.

August 2012 Veteran's Statement, describing summer 1989 canoeing injury (emergency treatment record from June 11, 1989 for a right leg laceration/abrasion), where he injured his right knee and ankle, and reinjured his right ankle later while running.

March 2012 General Medical Examination Report.

6. Also schedule a new heart conditions examination with an opinion as to whether the Veteran's unstable angina with coronary artery disease (CAD) status post stent placement relates to military service, to include due to his service-connected bilateral knee and left ankle condition. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's unstable angina with coronary artery disease (CAD) status post stent placement was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected right and left knee disability and/or chronic left ankle strain or if it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 2015 Attorney's Statement, noting the Veteran's hyperlipidemia began in service and led to his current heart condition.

January 2013 VA Heart Conditions Examination Report.

January 2013 VA Heart Conditions Examination Addendum.

February 2001 private medical records (PMRs), showing hospital treatment for unstable angina and treatment with cardiac catheterization.

December 1992 STRs, indicating high cholesterol and triglycerides, and a Nutrition Clinic visit regarding recent 20-pound weight gain.

November 1987 and October 1991 Reports of Medical Examination, showing high cholesterol and triglycerides.

7. Then schedule a VA examination for the Veteran's bilateral knee disability. The VA examiner should assess the nature and severity of the Veteran's bilateral knee disability and the functional limitations, if any, that results from the disability. If the examiner is not available, a different examiner may conduct the examination. The entire claims file and a copy of this REMAND must be provided to the VA examiner prior to the examination. The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. The following considerations must govern the examination:

a. The examiner should identify the nature, frequency, and severity of the Veteran's bilateral knee disorder.

b. The examiner should report on any lateral instability in the knees and, if instability exists, the degree of instability (severe, moderate, or slight).

c. The examiner should also report on whether the flexion of the Veteran's knees is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

d. The examiner should report on whether the extension of the Veteran's knees is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

e. The examiner should report on any functional loss due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements.

f. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

November 2013 VA Knee and Lower Leg Examination Report.

September 2012 Orthopedic Consult, indicating maltracking or possible subluxation of both patellae.

March 2012 VA General Medical Examination Report.

8. Return the claims file to the VA examiner who performed the November 2013 PTSD examination for a new examination with an opinion as to the severity of the Veteran's PTSD. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 2015 Attorney's statement, indicating Veteran has severe memory impairment and concentration problems due to PTSD.

November 2013 VA PTSD Examination Report.

March 2012 VA PTSD Examination Report.

January 2012 to April 2012 Vet Center records.

9. Then, review the examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

10. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


